DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 22, 2022 has been entered.  Claims 1, 11, and 18-19 were amended;.  Thus, claims 1-6, 9-15, and 18-20 are pending.

Drawings
The drawings filed on 04/24/2022 are accepted.

Allowable Subject Matter
Claims 1-6, 9-15, and 18-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 18, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, estimation circuitry configured to estimate an orientation of a magnetic field sensor in a reference coordinate system by a multiplication of two subsequent rotation alignments to a gravity vector and a magnetic map vector of the magnetic field obtained from the magnetic map at the position of the magnetic field sensor, the estimation circuitry is configured to estimate a rotation matrix that fits the gravity vector with direction of gravity and that fits the measured magnetic field vector with the corresponding magnetic map vector and to estimate the orientation of the magnetic field sensor by inversion rotation of the reference coordinate system using the inverse of the estimated rotation matrix, the heading determination device is included in a wearable or handheld electronic device and the estimated heading of the magnetic field sensor is used by the wearable or handheld electronic device to determine a position of a target point of interest relative to the wearable or handheld electronic device.  Therefore, claim 1, as well as claim s 18, and dependent claims 2-6, 9-10, and 20 are allowable over the prior art of record.
The primary reason for the allowance of claim 11, as well as claim 19, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, relative target position determination circuitry configured to determine a relative position of the one or more targets with respect to a rendering device based on obtained orientation information, obtained position estimate, and obtained target position information, and rendering circuitry configured to render target information related to one or more targets using the determined relative position of the one or more targets, the rendering device is included in a wearable or handheld electronic device and the estimated heading of the magnetic field sensor is used by the wearable or handheld electronic device to determine the target position of the one or more targets relative to the wearable or handheld electronic device.  Therefore, claim 11, as well as claim 19, and dependent claims 12-15 are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2014/0180627 A1, to Naguib et al., discloses application of measurements obtained from a compass or magnetometer in estimating a location of a mobile device.
U.S. Patent 8,275,544 B1, to Wells et al., is directed to determining a position of a remote object comprising inertial sensors and three axis magnetic sensor, together with a target sighting device aligned with the observation platform to determine a target line of sight and a target range finder to determine a distance to the target along the line of sight. 

In the Request for Continued Examination, filed on April 22, 2022, claim 1, as well as claims 11 and 18-19, was amended to recite “wherein the heading determination device is included in a wearable or handheld electronic device and the estimated heading of the magnetic field sensor is used by the wearable or handheld electronic device to determine a position of a target point of interest relative to the wearable or handheld electronic device.”  Claims 11 and 18-19 were amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the limitation of “wherein the heading determination device is included in a wearable or handheld electronic device and the estimated heading of the magnetic field sensor is used by the wearable or handheld electronic device to determine a position of a target point of interest relative to the wearable or handheld electronic device,” as set forth instant claims, independent claim 1, as well as claims 11 and 18-19, integrates the recited subject matter into a practical application, determining a position of a target point of interest relative to the wearable/handheld electronic device, and are not directed to an abstract idea, and are patent eligible subject matter.  Therefore, claim 1, as well as claims 11 and 18-19, and dependent claims 2-6, 9-10, 12-15, and 20 recite patent eligible subject matter.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864